UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File No.: 000-52866 XYBERHOME, INC. (Exact name of registrant as specified in Charter Delaware 38-3794899 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 212 Carnegie Center, #206 Princeton, NJ 08540 (Address of Principal Executive Offices) (609) 524-2560 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of May 14 2010: 1,100,000 shares of common stock. XYBERHOME, INC. FORM 10-Q March 31, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements F- Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3 Quantitative and Qualitative Disclosures About Market Risk 3 Item 4 Controls and Procedures 3 PART II OTHER INFORMATION Item 1 Legal Proceedings 4 Item 1A Risk Factors 4 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 4 Item 3. Defaults Upon Senior Securities 4 Item 4. Removed & Reserved 4 Item 5. Other Information 4 Item 6. Exhibits 4 SIGNATURE Item 1. Financial Information XYBERHOME, INC. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS AS OF MARCH 31, 2010 Xyberhome, Inc. (a development stage company) Financial Statements Table of Contents FINANCIAL STATEMENTS Page # Balance Sheet F-1 Statement of Operations and Retained Deficit F-2-3 Statement of Stockholders Equity F-4 Cash Flow Statement F-5 Notes to the Financial Statements F-6 F- Xyberhome, Inc. (a development stage company) BALANCE SHEETS As of March 31, 2010 and September 30, 2009 ASSETS CURRENT ASSETS 3/31/2010 9/30/2009 Cash $ $ Total Current Assets FIXED ASSETS Property & Equipment, Net Total Fixed Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDER'S EQUITY CURRENT LIABILITIES Accrued Expenses $ $ Loans Payable Total Current Liabilities TOTAL LIABILITIES STOCKHOLDER'S EQUITY Preferred Stock - Par value $0.001 Authorized: 50,000,000 Issued & Outstanding: None - - Common Stock - Par value $0.001; Authorized: 200,000,000 Issued and Outstanding: 1,100,000 and 100,000 Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholder's Equity ) ) TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these financial statements. F-1 Xyberhome, Inc. (a development stage company) STATEMENT OF OPERATIONS For the six months ending March 31, 2010 and 2009 and from inception (September 27, 2007) through March 31, 2010 6 months 6 months ending ending FROM 3/31/2010 3/31/2009 INCEPTION REVENUE $ $
